Mr. Chief Justice Del Toro,
concurring.
In view of the far-reaching effects of the conclusions reached in the opinion, which formed the basis for the reversal of the judgment appealed from and the discharge of the defendant, I feel bound to express my views separately.
I concur in the reversal, because I agree that “the Legislature could not delegate to the Department of Health the power to make a rule punishing as a crime the selling in general of goods falsely labeled. This is a crime in itself and not a mere administrative matter or the filling up of details.” (Opinion of the Court delivered by Mr. Justice Wolf.)
But I can not agree that the Legislature would have no power to pass a law similar to the regulation, under which the defendant was convicted in the present case. If the view stated in the said opinion were to prevail, the National Food and Drugs Act, I think, would have to be declared unconstitutional..
The health of the people and the protection of the community require that the mere act of selling an adulterated food or drug should be regarded as a criminal offense, perhaps as the only effective means of preventing and punishing violations, similar to the one prosecuted in this case and which at times cause death among the citizens. It has been held that—
“The intent follows the act. The true construction of the Food and Drug's Act is that the dealer or manufacturer sells a commodity at his peril, and he is bound to understand the ingredients of the *274product.” United States v. Hobart et al., Circuit Court, S. D. New York, November 15, 1910.
“An article of food or drug which is adulterated or misbranded is an offending thing which threatens the health of the citizen, and is therefore subject to seizure without regard to the acts or knowledge of the owners or claimants. The question of intent does not enter into the ease.” United States v. Five Boxes of Asafoetida, 181 Fed. 561.
“The Food and Drugs Act nowhere requires proof of intention by the use of the words ‘knowingly,’ ‘willfully,’ or such like words. It would be destructive of the act, nullify it entirely, to allow the intent of the maker to be considered as a defense.” United States v. 36 Bottles of London Dry Gin. 210 Fed. 272.
“Proof of the absence of knowledge on the dealer’s part that the article is obnoxious to some of the provisions of the act is only a defense when the article is purchased from a manufacturer, and a guaranty taken from the manufacturer that it complies with the requirements of the act.” United States v. Mayfield et al., 177 Fed. 768. See “Federal Food and Drugs Act and Decisions,” compiled by C. A. Gwinn, under the direction of the Solicitor General of the United States, Washington, 1914.
The latter decision points the way for those persons, who buy articles of this kind for resale which they are unable to inspect themselves.
I am authorized to state that Mr. Justice Hutchison concurs in this opinion.